DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (metal oxidizable material; CO/CO2 mixture) in the reply filed on 8 December 2021 is acknowledged.
Claims 3, 36, 128-130, 152, and 153 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 December 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 2, 4, 5, 34, 35, 37, 38, 66, 71, and 72 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. See MPEP 2106. Regarding Claims 1, 34, and 71, the claims are directed to statutory categories. However, each of the claims recites mental step of “choosing”, which constitutes a judicial exception. This judicial exception is not integrated into a practical application because there is no relationship between the “choosing” and the other claim elements. Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements relate to conventional, well-known steps, namely protecting oxidizable layer with a protective surface layer, as shown below in Firouzdor in "Corrosion of a stainless steel and nickel-based alloys in high temperature supercritical carbon dioxide 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 34, 35, 37, 38, 66, 71, and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 34, and 71, it is unclear what is required by the “choosing” requirement. The plain meaning of the claims may not incorporate physically the chosen fluid in a manner of steps to be performed in conjunction with other steps to be performed or may not incorporate physically the chosen fluid in a manner of relationship to other physical aspects of claimed articles or apparatus. Thus, it is unclear what is the relationship of the “choosing” to the methods, articles and apparatus being claimed. To the extent that these are solely mental steps to be performed, it is unclear how they define a method step to be performed in actuality or define what characteristics an article must have or not have. For example, with regard to Claim 1, it is 
Regarding each of Claims 1, 34, and 71, it is unclear what is the comparison being claimed for “reduce the rate” (both occurrences). It is unclear against what background is the reduction to occur.
Regarding each of Claims 1, 34, and 71, the claims appear to relate the choosing unspecified fluid to unspecified surface layer, each of which may be variable, rendering the claims indefinite. See MPEP 2173.05(b)(II) (“A claim may be rendered indefinite by reference to an object that is variable”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 34, 35, 37, 38, 66, 71, and 72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firouzdor in "Corrosion of a stainless steel and nickel-based alloys in high temperature supercritical carbon dioxide environment" published in Corrosion Science, 2011, Vol 69, pp. 281-291. 
Firouzdor discloses a method of enhancing the corrosion resistance of an oxidizable nickel alloy materials (Abstract; Table 1) exposed to a supercritical fluid in electrical power conversion/generation system (page 281). Note the lesser weight 
The choosing a buffered supercritical fluid feature step may be considered a mental step that does not carry patentable weight.
Regarding Claims 66 and 72, Firouzdor teaches that alloys are to be used in these power conversion/electrical production systems (page 281).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
11 March 2022